Citation Nr: 9912615	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  90 - 56 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to a rating in excess of 30 percent for organic 
brain syndrome due to closed head injury with speech 
slowness and headaches.

Entitlement to a rating in excess of 10 percent for 
residuals of fracture of the right (major) scapula.

Entitlement to a rating in excess of 10 percent for 
residuals of burn scars of the scalp, right ear and face.

Entitlement to a compensable rating for residuals of a 
right pneumothorax.

Entitlement to a compensable rating for surgical scars of 
exploratory laparotomy, 
feeding gastrostomy, and chest intubation.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of 
America, Inc.


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active service from December 1984 to 
April 1988, when he was placed on the Temporary Disability 
Retired List and subsequently granted permanent disability 
retirement.  

This matter initially came before the Board on appeal from 
a rating decision of December 1989 from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  During the pendency of this appeal, the appellant 
relocated his residence to Detroit, Michigan, and that RO 
currently has jurisdiction over his claims folder.

The Board's review of the record shows that, following 
receipt of the veteran's original claim in June 1988 and a 
June 1988 VA examination, a rating decision of December 
1988 granted service connection for residuals of an October 
1987 motor vehicle accident, including postoperative 
residuals of a craniotomy for skull fracture; residuals of 
a gastrostomy and laparotomy; a scalp laceration and burns 
to the right neck and face; a fracture of the right 
scapula; and postoperative residuals of pneumothorax.  
Those disabilities were assigned a prestabilization rating 
of 100 percent from April 28, 1988, and a future 
examination was scheduled in April 1989.  38 C.F.R. Part 4, 
§ 4.28 (1998).

Following VA examinations of the veteran between May and 
August 1989, and in compliance with the provisions of  
38 C.F.R. § 3.105(e) (1998), a rating decision of December 
1989 reduced the 100 percent prestabilization rating for 
the veteran's multiple service-connected disabilities, 
effective March 1, 1990, and assigned separate schedular 
evaluations for each of those disabilities as follows:  
residuals of craniotomy for right parietal epidural 
hematoma, evaluated as 30 percent disabling; organic brain 
syndrome due to closed head injury with left-sided 
incoordination, evaluated as 10 percent disabling; history 
of fracture of the right (major) scapula with X-ray 
evidence of deformity, evaluated as 10 percent disabling; 
burn scars of the scalp, right ear, and face, evaluated as 
10 percent disabling; and postoperative residuals of a 
right pneumothorax and a surgical scar of exploratory 
laparotomy and feeding gastrostomy, each evaluated as 
noncompensably disabling, resulting in a combined service-
connected disability rating of  50 percent.  

In January 1990, the veteran submitted a timely Notice of 
Disagreement, taking issue with the reduction in his 
disability evaluation from 100 percent to a combined 50 
percent, and requesting a Statement of the Case.  A 
Statement of the Case was issued in February 1990 providing 
applicable law and regulations applicable to the evaluation 
of each of the veteran's service-connected disabilities.  
However, in his Notice of Disagreement, received at the RO 
in June 1990, the veteran made reference only to his 
residuals of a head injury, and enclosed medical evidence 
pertaining to that disability.  

An August 1990 rating decision continued the 30 percent 
evaluation for residuals of craniotomy with right parietal 
epidural hematoma, and a Supplemental Statement of the Case 
was issued notifying the veteran of that determination.  

By Board remand of April 1991, the RO was directed to 
obtain a current VA general medical examination of the 
veteran, including neuropsychological testing; to 
readjudicate the claims for increased ratings; and to 
adjudicate newly-raised issues of entitlement to service 
connection for loss of sense of taste and smell.  The 
veteran subsequently changed his residence, and the case 
was transferred to the jurisdiction of the VARO in Detroit, 
Michigan.  Following review of additional medical evidence, 
including reports of VA examinations conducted in August 
and October 1991, a rating decision of January 1992 granted 
service connection for loss of sense of smell and loss of 
sense of taste as secondary to the veteran's residuals of 
craniotomy with right parietal epidural hematoma, and 
assigned each the maximum 10 percent schedular rating.  The 
individual evaluations of the veteran's service-connected 
disabilities otherwise remained unchanged, and his combined 
service-connected disability evaluation was increased to 60 
percent disabling, effective March 1, 1990.  

The grant of service connection for loss of sense of smell 
and loss of sense of taste constituted a complete grant of 
the benefit sought with respect to those issues.  The 
record shows that in March 1992, the veteran submitted a 
timely Notice of Disagreement with respect to the ratings 
assigned for his service-connected loss of sense of smell 
and loss of sense of taste, as well as the evaluations for 
his head injury and brain syndrome.  However, the veteran's 
representative thereafter submitted a July 1992 Statement 
in Support of Claim (VA Form 21-4138) stating that "The 
above vet[eran] wish[es] to appeal his closed head injury 
because of constant headaches due to the injury."  The RO 
did not issue a Supplemental Statement of the Case with 
respect to the issues of increased ratings for loss of 
sense of smell and for loss of sense of taste, and those 
appeals remain pending and unresolved. 

In November 1992, the RO sought clarification, directing a 
specific inquiry to the veteran's service organization 
asking if the only issue that the veteran desired to pursue 
on appeal was that of an increased evaluation for a closed 
head injury with headaches.  In December 1992, a letter on 
behalf of the veteran was received from his service 
organization representative limiting the issues on appeal 
as follows: "The only issues that the veteran would like 
considered on his appeal are his closed head injury and 
headaches that he suffers from."  A Supplemental Statement 
of the Case was issued to the veteran and his 
representative in January 1993, citing the clarifying 
statement quoted above and limiting the issue on appeal to 
the single issue of an increased evaluation for the 
veteran's closed head injury with headaches, currently 
evaluated as 10 percent disabling.  No comment or response 
was received from the veteran or his representative.  
Rather, additional medical evidence pertaining to that 
issue was received in February 1993, and an accompanying 
letter from the veteran's representative asked that the 
case be forwarded to the Board for appellate review.  

Following receipt of additional medical evidence and 
reports of VA examinations conducted in August 1992 and 
March 1993, a rating decision of May 1993 confirmed and 
continued the 10 percent evaluation for the veteran's 
organic brain syndrome due to closed head injury with left-
sided incoordination.  

While a VA Form 1-646 received from the veteran's 
representative in June 1993 addressed only the issue of an 
increased rating for residuals of a head injury with 
headaches, an informal hearing presentation from the 
veteran's national service representative sought increased 
ratings for each of his service-connected disabilities.  In 
addition, the veteran's representative noted that the 
increase in the veteran's combined service-connected 
disability to 60 percent, effective March 1, 1990, 
warranted consideration of entitlement to a total 
disability rating based on individual unemployability. 

In a January 1994 Remand, the Board requested that the RO 
consider several additional issues raised by the veteran's 
representative in an informal hearing presentation, dated 
in September 1993, including entitlement to service 
connection for speech impairment, entitlement to service 
connection for headaches and gait impairment with ataxia, 
entitlement to assignment of separate disability ratings 
for the psychiatric and organic neurologic aspects of his 
service-connected residuals of a brain injury, and 
entitlement to a total rating based on unemployability due 
to service-connected disabilities. 

Following further VA examinations, a rating decision of 
June 1995 assigned an increased 50 percent disability 
rating for residuals of craniotomy for right parietal 
epidural hematoma; assigned an increased 30 percent rating 
for organic brain syndrome due to closed head injury with 
speech slowness and headaches; assigned a separate 20 
percent rating for impairment of the left upper extremity 
due to closed head injury; and assigned a separate 10 
percent evaluation for impairment of the left lower 
extremity with gait ataxia due to closed head injury.  The 
veteran's prior 10 percent ratings for residuals of 
fracture of the right (major) scapula with deformity, loss 
of sense of smell, loss of taste, and burn scars of the 
scalp, right ear and face each continued to be evaluated as 
10 percent disabling; while noncompensable ratings were 
continued for his status post right pneumothorax and for 
his history of surgical scar of exploratory laparotomy with 
feeding gastrostomy.  That decision granted the claims for 
service connection for speech impairment, headaches, and 
gait impairment with ataxia.  The combined service-
connected disability rating was increased to 80 percent, 
effective March 1, 1990.  A total disability rating based 
on unemployability due to service-connected disabilities 
was denied.  The veteran did not take issue with any of 
those determinations by the filing of a timely Notice of 
Disagreement.  

Upon return of the case to the Board and further review, 
the Board concluded that the RO had not provided a current 
examination of the veteran for each of his service-
connected disabilities prior to the denial of his claim for 
a total disability rating based on unemployability.  In 
February 1996, the Board again remanded the case to the RO 
for additional development of the medical evidence, to 
include current VA examinations of his service-connected 
burn scars of the scalp, right ear and face; residuals of 
fracture of the right scapula; the surgical scar stemming 
from the veteran's exploratory laparotomy with feeding 
gastrostomy; and residuals of a right pneumothorax.  
Further, the veteran was to be asked to complete and submit 
a VA Form 21-8940, and to state whether he remained in 
disagreement with all decisions made by the RO, or whether 
the adjudicative actions had rendered some issues moot.  
The veteran did not respond to that RO letter of inquiry 
nor submit the fully-completed VA Form 21-8940 requested.  
Following additional VA specialist examinations and review 
of additional medical evidence, another Supplemental 
Statement of the Case was issued addressing the original 
claims for increased ratings for the veteran's service-
connected disabilities, and the issue of entitlement to a 
total disability rating based on unemployability.  The case 
was returned to the Board for additional review.  

Upon further appellate review of the case in January 1998, 
the Board concluded, based upon the foregoing, that the 
only issues properly in appellate status were those 
specifically related to residuals of the veteran's 
inservice head injury, i.e., entitlement to an increased 
rating for residuals of craniotomy for right parietal 
epidural hematoma, assigned a 50 percent disability 
evaluation; an increased rating for organic brain syndrome 
due to closed head injury with speech slowness and 
headaches, assigned a 30 percent disability evaluation; an 
increased rating for impairment of the left upper extremity 
due to closed head injury, assigned a 20 percent disability 
evaluation; and impairment of the left lower extremity with 
gait ataxia due to closed head injury, assigned a 10 
percent disability evaluation.  That conclusion was 
incorrect, as explained below.

While the veteran's representative had undertaken in 
December 1992 to withdraw or limit the veteran's issues on 
appeal by submitting a written statement to the effect that 
"The only issues that the veteran would like considered on 
his appeal are his closed head injury and headaches that he 
suffers from," governing regulations provide that: 

Withdrawal [of a Notice of Disagreement 
or Substantive Appeal] may be by the 
appellant or by his or her authorized 
representative, except that a 
representative may not withdraw either 
a Notice of Disagreement or Substantive 
Appeal filed by the appellant 
personally without the express written 
consent of the appellant.  The agency 
of original jurisdiction may not 
withdraw a Notice of Disagreement or a 
Substantive Appeal after filing of 
either or both.  38 U.S.C.A. 
§ 7105(b)(2);  38 C.F.R. § 20.204(c) 
(1998).  

As the representative's December 1992 request to limit the 
issues on appeal did not include the express written 
consent of the appellant, such did not constitute a valid 
withdrawal of a Notice of Disagreement or Substantive 
Appeal, and the appeals for increased ratings and an 
increased combined service-connected disability rating that 
were in proper appellate status at that time remained at 
issue.  

The Board decision of January 1998 denied increased ratings 
for the veteran's service-connected residuals of craniotomy 
for right parietal epidural hematoma, for impairment of the 
left upper extremity due to closed head injury, and for 
impairment of the left lower extremity with gait ataxia due 
to closed head injury.  As that decision inadvertently 
failed to include an Order section denying those claims, 
those claims are specifically denied in the Order section 
of the instant decision.  The Board's decision of January 
1998 further remanded the issue of a rating in excess of  
30 percent for organic brain syndrome due to closed head 
injury with speech slowness and headaches to the RO for 
further development under newly-revised criteria for 
evaluating service-connected delirium, dementia, amnestic, 
and other cognitive disorder, effective November 7, 1996.  
The appeal for a rating in excess of  30 percent for 
organic brain syndrome due to closed head injury with 
speech slowness and headaches is addressed in this 
decision.

However, the Board finds that additional issues remain in 
appellate status and unresolved, including those issues 
identified on the title page of this decision.  In 
addition, the RO has failed to issue a Supplemental 
Statement of the Case in response to the veteran's timely 
Notice of Disagreement taking issue with the 10 percent 
evaluations assigned for his service-connected loss of 
smell and loss of taste, and those appeals remain pending 
and unresolved.  Those issues are addressed in the Remand 
portion of this appeal. 
Further, in an Informal Hearing Presentation submitted by 
the veteran's representative in December 1998, it was 
asserted that the rating decision of December 1988 should 
have granted a total disability rating based on 
unemployability rather than a 100 percent prestabilization 
rating, effective April 28, 1988.  However, the Board notes 
that the veteran was notified of the action taken and of 
his right to appeal by RO letter of December 12, 1988; that 
he failed to initiate an appeal of that determination; and 
that the rating decision of December 1988 became final 
after one year.  The submission of new and material 
evidence is required to reopen that claim.  38 U.S.C.A. 
§ 5108 (West 1991);  38 C.F.R. § 3.156(a) (1998).

The veteran's representative has further asserted that the 
RO should have made a rating determination as to whether 
the veteran was entitled to a temporary total disability 
rating based on surgery and convalescence under the 
provisions of  38 C.F.R. Part 4, § 4.30 (1998) for the 
periods of hospitalization dated from February 12, 1990 to 
February 17, 1990, and from January 14, 1991 to January 18, 
1991.  Those issues are referred to the RO for review and 
appropriate action.  

The veteran's representative has further asserted that the 
issue of entitlement to waiver of recovery of an 
overpayment of service retirement pay in the amount of 
$3,226. is currently at issue.  If so, that fact does not 
appear in the current record.  That claim is also referred 
to the RO for review and appropriate action.

The veteran's representative has further argued that the 
RO's action in reducing the 100 percent prestabilization 
rating, effective March 1, 1990, was improper.  The Board 
notes that such reduction was made pursuant to the 
provisions of  38 C.F.R. Part 4, § 4.28 and  38 C.F.R. 
§ 3.105(e) (1998), and that the RO assigned separate 
evaluations for each of the veteran's service-connected 
disabilities and a combined service-connected disability 
rating of 50 percent. Those individual rating evaluations 
and the combined service-connected rating remain in 
appellate status except for those issues with respect to 
which the Board has issued final decisions.  The RO should 
ask the veteran to state, in writing, whether he believes 
that the reduction in his 100 percent prestabilization 
rating by rating decision of December 1989 was procedurally 
defective and, if so, the manner in which such action was 
defective.  In the absence of a response, no further action 
is necessary with respect to that issue. 

The Board notes that a rating decision of June 1995 denied 
entitlement to a total disability rating based on 
unemployability, and that the veteran was informed in 
writing of that determination.  Thereafter, in July 1995, 
an incomplete VA Form 21-8940 was received at the RO.  
Pursuant to the Board remand decision of February 1996, the 
RO asked the veteran by letter of July 1996 to fill out and 
return a completed VA Form 21-8940.  The veteran failed to 
complete and return the requested VA form or to otherwise 
respond to that request.  The record in this case shows 
that the veteran has never filed a proper claim for a total 
disability rating based on unemployability; that he has 
never filed a Notice of Disagreement with the denial of 
such claim; and that he has never filed a Substantive 
Appeal (VA Form 9) as to the issue of a total disability 
rating based on unemployability.  Accordingly, that issue 
is not in appellate status. 

The Board limits its consideration herein to the issues 
listed on the title page of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  The veteran's organic brain syndrome due to closed head 
injury is manifested by a slight slowness of speech and 
subjective complaints of headaches, without cognitive nor 
emotional sequelae and with minimal disruption of 
functioning.  

3.  The veteran's residuals of fracture of the right 
(major) scapula are manifested by X-ray evidence of 
moderate deformity of the lateral margin of the right 
scapula, sclerosis, and a small hypertrophic spur, without 
objective clinical evidence of dislocation, nonunion, 
painful motion, impairment of contiguous joints, limitation 
of motion, involvement of two or more major or minor 
joints, or impairment of right shoulder function.  

4.  The veteran's burn scars of the scalp, right ear and 
face are not manifested by third degree burn scars (actual 
third degree residual involvement) which cover an area or 
areas exceeding 12 square inches (77.4 sq. cm.), second 
degree burn scars which cover an area or areas 
approximating one square foot (0.1 sq. m.), or more than 
moderate disfigurement.

5.  The veteran's residuals of a right pneumothorax are 
manifested by normal spirometry, obliteration of the right 
costophrenic angle and a mild restrictive impairment due to 
chest wall/pleural disease or scar, inactive and without 
extrapulmonary manifestations or X-ray evidence of pleural 
thickening or effusions. 

6.  The veteran's surgical scars of exploratory laparotomy, 
feeding gastrostomy, and chest intubation are not shown to 
be manifested by superficial, poorly nourished, or with 
repeated ulceration; superficial, tender, or painful on 
objective demonstration; or productive of limitation of 
function of the part affected.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of  30 
percent for veteran's organic brain syndrome due to closed 
head injury with speech slowness and headaches are not met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  38 C.F.R. Part 
4, §§  4, 125, 4.132, Diagnostic Code 9304 (1995)(in effect 
prior to November 7, 1996);  38 C.F.R. Part 4, §§ 4.7, 
4.126, 4.130, Diagnostic Code 9304 (1998)(in effect on and 
after November 7, 1996).  

2.  The schedular criteria for a rating in excess of 10 
percent for residuals of fracture of the right scapula with 
deformity are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991;  38 C.F.R. Part 4, §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5203 (1998).

3.  The schedular criteria for a rating in excess of 10 
percent for burn scars of the scalp, right ear and face are 
not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991;  
38 C.F.R. Part 4, §§ 4.7, 4.118, Diagnostic Code 7800 
(1998).

4.  The schedular criteria for a compensable rating for 
residuals of a right pneumothorax are not met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991;  38 C.F.R. Part 4, §  
Diagnostic Code 6814-6602 (1995)(in effect prior to October 
7, 1996);  38 C.F.R. Part 4, §§  4.96, 4.97,  Diagnostic 
Code 6843 (1998)(in effect on and after October 7, 1996)

5.  The schedular criteria for a compensable rating for 
surgical scars of exploratory laparotomy, feeding 
gastrostomy, and chest intubation are not met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991;  38 C.F.R. Part 4, § 4.118, 
Diagnostic Codes 7803, 7804, and 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claims are plausible 
and are thus "well grounded" within the meaning of  
38 U.S.C.A. §  5107(a) (West 1991).  A claim for an 
increased rating is generally well grounded when the 
appellant indicates that he has suffered an increase in 
disability.  Proscelle v. Derwinski,  2 Vet. App. 629 
(1992);  Drosky v. Brown, 10 Vet. App. 251 (1997).  We 
further find that the facts relevant to the issues on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development 
of his claims has been satisfied.  38 U.S.C.A. §  
5107(a)(West 1991).  In that connection, the Board notes 
that the RO has obtained available evidence from all 
sources identified by the veteran; that he has declined a 
personal hearing; and that he has undergone comprehensive 
VA orthopedic, neurologic, radiographic, psychiatric, 
psychologic, dermatological and respiratory examinations in 
connection with his claims.  On appellate review, the Board 
sees no areas in which further development might be 
productive.

In accordance with  38 C.F.R. §§ 4.1 and 4.2 (1998) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the evidentiary and procedural record 
pertaining to the veteran's multiple disabilities sustained 
in a 1987 motor vehicle accident while on active duty.  The 
Board has concluded that the evidence currently of record 
is adequate for rating purposes except as to those issues 
addressed in the Remand section of this decision.  

However, the Board notes that this case addresses the 
assignment of initial ratings for disabilities following an 
initial award of service connection for such disabilities.  
In such cases, the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."), is not applicable to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Rather, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
Therefore, the Board will review the medical evidence of 
record as it pertains to the disabilities at issue from the 
date of the initial rating evaluations.  Fenderson, id. 

As noted, a rating decision of December 1988 granted 
service connection for residuals of an October 1987 motor 
vehicle accident, including postoperative residuals of a 
craniotomy for skull fracture; residuals of a gastrostomy 
and laparotomy; a scalp laceration and burns to the right 
neck and face; a fracture of the right scapula; and 
postoperative residuals of pneumothorax.  Those 
disabilities were assigned a prestabilization rating of 100 
percent from April 28, 1988, and a future examination was 
scheduled in April 1989.  See  38 C.F.R. Part 4, § 4.28 
(1998).

Following VA general medical and specialist examinations of 
the veteran conducted between May and August 1989, a rating 
decision of December 1989 reduced the 100 percent 
prestabilization rating for the veteran's multiple service-
connected disabilities, effective March 1, 1990, and 
assigned separate schedular evaluations for each of those 
disabilities as follows:  residuals of craniotomy for right 
parietal epidural hematoma, evaluated as 30 percent 
disabling; organic brain syndrome due to closed head injury 
with left-sided incoordination, evaluated as 10 percent 
disabling; history of fracture of the right scapula with X-
ray evidence of deformity, evaluated as 10 percent 
disabling; burn scars of the scalp, right ear, and face, 
evaluated as 10 percent disabling; and postoperative 
residuals of a right pneumothorax and surgical scars of 
exploratory laparotomy and feeding gastrostomy, each 
evaluated as noncompensably disabling, resulting in a 
combined service-connected disability rating of  50 
percent.  The veteran appealed the reduction of his rating 
evaluation from the 100 percent prestabilization rating to 
the combined service-connected rating evaluation of 50 
percent.  Subsequent changes in rating evaluations assigned 
and in rating criteria are set out in the Board's 
discussions with respect to the individuals disabilities.  

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991);  
38 C.F.R. Part 4 (1998).  Separate diagnostic codes 
identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. Part 4, § 4.7 (1998).

Entitlement to a Rating in Excess of 30 Percent for Organic 
Brain Syndrome due to Closed Head Injury with Speech 
Slowness and Headaches

I.  Evidentiary and Procedural History

The rating decision of December 1989 assigned a 10 percent 
evaluation for organic brain syndrome due to closed head 
injury with left sided incoordination.  That determination 
was based upon review of the medical record, including a 
report of VA examination, conducted in June 1988; a June 
1988 VA hospital summary; and reports of VA neurological, 
psychiatric, and psychological examinations conducted in 
May and July 1989.  The neurological examination of May 
1989 disclosed that the veteran was ambulant without aid, 
could walk two miles and stand for two hours, and lift and 
carry 50 pounds.  Leg strength was fair, while arm strength 
was poor.  He could perform all activities of daily living, 
read and write, and manage bathroom and bath without help.  
He reported occasional but infrequent headaches, denied 
seizures, and noted a slight impairment of memory.  Mental 
status examination revealed that the veteran was alert, 
well-oriented, and showed no impairment of speech, memory 
or thinking.  All cranial nerve functions were intact, 
sensory examination disclosed no deficits, Romberg was 
negative, and motor system examination was intact with the 
exception of a 10 percent weakness in the left arm and leg.  
Coordination and reflexes were impaired in the left-sided 
limbs, and the gait was ataxic on tandem walking.  The 
neurological diagnosis was status post epidural hematoma 
and skull fracture with mild weakness and incoordination, 
left arm and leg.

In April 1989, Vocational Rehabilitation (Chapter 31) 
training for the veteran was determined to be feasible 
based upon the medical evidence of record.  Vocational 
Rehabilitation records indicated that the veteran had 
previously enrolled at Montevallo College in Birmingham, 
Alabama in January 1989, but had discontinued his 
attendance in March 1989 due to lack of transportation 
following an automobile accident. 

A report of VA psychiatric examination, conducted in May 
1989, disclosed that the veteran was single and employed as 
a stock-room clerk for K-Mart.  He indicated that his 
balance was still not quite right.  Mental status 
examination revealed that he was well-oriented, related 
appropriately to the interview situation, and had an 
adequate fund of general knowledge.  His speech was 
somewhat slowed, but narrative was clear, logical and 
relevant.  Intellectual functions were intact and he 
performed simple calculations correctly.  There was no 
evidence of anxiety, delusional thinking or hallucinatory 
experience.  The diagnoses included Axis I: Organic brain 
syndrome [due to] closed head injury after auto accident 
while on active duty in 1987.  No Axis II or III diagnoses 
were offered, the Axis V degree of impairment was estimated 
as moderate, and the veteran was found to be competent to 
handle his own resources.

Vocational Rehabilitation records show that the veteran 
enrolled at Bessemer State University in June 1989 and 
Vocational Rehabilitation benefits were commenced effective 
that date.  

A report of VA psychological testing and evaluation, dated 
in July 1989, shows that the veteran underwent the Full 
Neurological Test Battery.  The test results disclosed 
that, while there were some isolated incidents of mental 
slowing, the veteran demonstrated no specific deficits in 
his cognitive functioning; his overall memory functioning 
appeared within normal limits; his complex problem-solving 
skills revealed above-average intellectual abilities; and 
he was capable of good judgment and acting in his own best 
interests.   

In August 1989, the veteran was removed from the Temporary 
Disability Retired List by the Department of the Army and 
granted permanent disability retirement with an overall 
disability evaluation of 40 percent.  

A VA hospital summary, dated in February 1990, disclosed 
that the veteran reported only rare headaches, and no 
seizures or other neurological symptoms.  He was alert and 
pleasant, and his neurological examination was 
unremarkable. 

In his Substantive Appeal, received in June 1990, the 
veteran stated, among other things, that he was unable to 
retain information for periods of time, and that his 
condition had been affecting his balance.  

VA hospital admission and discharge summaries, dated in 
January 1991, showed that the veteran had no motor, 
sensory, visual, or speech changes; and that he reported no 
significant change in his headache pattern or neurological 
changes; and that an MRI scan revealed no evidence of 
enhancement.  The veteran was noted to be conversive, and 
his response to questions was slow but appropriate.  
Neurological examination revealed that he was alert, well-
oriented, and his cranial nerves were intact.  Strength was 
normal throughout, sensory examination was intact, and deep 
tendon reflexes were normal.  

VA hospital treatment records and outpatient clinic records 
dated from January 1990 to February 1991 show that the 
veteran continued to be neurologically intact, stable, and 
without complaints; that he denied seizures and was on no 
medications; and that he attended Bessemer State University 
studying Electrical Technology; and that he took Tylenol #3 
for a headache once or twice a month.  A form was completed 
to enable the veteran to obtain another driver's license.

A VA Form 21-4192 from a former employer of the veteran, 
dated in May 1991, stated, in pertinent part, that the 
veteran was employed on an irregular basis as a convenience 
store clerk from February 15 to April 28, 1991; and that he 
was unable to catch on to his required duties, could not 
remember his instructions, and remained in training longer 
than normal.  

A report of VA neurological examination, conducted in 
August 1991, cited the veteran's complaint of fair to poor 
memory and noted his statement that he was a student.  
Neurological evaluation showed that the veteran was well-
oriented, with no thinking impairment and no evidence of 
impaired recall on serial seven and 60-second testing.  
Cranial nerve function was intact, Romberg's sign was 
absent, and plantars were flexor, bilaterally.  Motor 
examination revealed a mild incoordination in the left 
upper extremity and a mildly ataxic gait on tandem walking.  
Sensory examination was intact, and reflexes were decreased 
on the left.  The diagnosis was closed head injury with 
mild incoordination of left arm.

A report of VA psychiatric examination, conducted in August 
1991, showed that the veteran was a student at Bessemer 
State University; that he received A's in the two 
electronics courses he had taken the previous semester; and 
that he was under no regular medical care program.  He 
complained of problems with memory and calculations.  
Mental status examination revealed good orientation and 
general awareness, and he was consistent, reliable, and 
neat in grooming and appearance.  He was able to recall 
five-digit numbers immediately and two of three objects 
after three minutes, and was slow but accurate with simple 
calculations.  There was no evidence of acute mental 
distress or thought disorder, and judgment, insight and 
capacity for abstract thought appeared within normal 
limits.  There was no Axis I diagnosis; the Axis II 
diagnosis was mild dementia, post-traumatic; and Axis III 
showed closed head injury.  The veteran was competent and 
his Global Assessment of Functioning (GAF) Score was 75, 
both currently and over the past year, indicative of 
transient and expectable reactions to psychosocial 
stressors, but with no more than slight impairment in 
social, occupational, or school functioning.  

The veteran's Vocational Rehabilitation (Chapter 31) 
benefits were discontinued, effective September 12, 1991, 
because he had stopped attending classes at the end of the 
Summer term.  His vocational rehabilitation folder 
disclosed that the veteran had subsequently relocated to 
Detroit, Michigan to live with his parents and to pursue an 
Associate Degree in Electrical Engineering Technology at 
Lawrence Technological University.  His rehabilitation 
counselor confirmed that the veteran was feeling well and 
had no current medical problems.

A report of VA neurological examination, conducted in 
October 1991, disclosed continuing complaints by the 
veteran regarding poor memory and taking Tylenol #3 for 
headaches, as well as his statement that he was not 
currently in school but would return.  Findings on 
neurological examination were as shown on the August 1991 
examination, but included loss of sense of smell and taste.  
The diagnosis was status post head injury in motor vehicle 
accident and status post craniotomy with incoordination of 
left arm and loss of sense of smell and taste.

A rating decision of January 1992 granted service 
connection for loss of sense of smell and loss of sense of 
taste as secondary to a closed head injury, assigning 
separate evaluations of 10 percent each, effective March 1, 
1990.  The 10 percent evaluation was continued for his 
service-connected organic brain syndrome due to closed head 
injury with left sided incoordination.  The combined 
service-connected disability rating was increased to 60 
percent, effective March 1, 1990.

In July 1992, the veteran claimed service connection for 
headaches as secondary to a closed head injury.  

Vocational Rehabilitation (Chapter 31) records show that 
the veteran attended Lawrence Technological University and 
pursued an Associate Degree in Electrical Engineering 
Technology beginning in January 1992.  He received VA 
benefits for tutoring, supplies, eyeglasses, and dental 
work.  

VA outpatient treatment records dated from August to 
December 1992 show that the veteran was seen in the 
Neurosurgical Clinic with complaints of headaches every two 
to three days, with minimal relief from Extra-Strength 
Tylenol, Excedrin, and Anacin.  He denied visual changes, 
seizures, or difficulties with gait or cognitive function.  
He was alert and well-oriented, with clear and fluent 
speech; cranial nerve examination was normal, sensory and 
motor examination were within normal limits, and his casual 
gait was normal.  The impression was post-traumatic 
headaches.  An entry dated in September 1992 shows that the 
veteran was unchanged; that his motor and sensory functions 
were normal; that he walked with a normal, casual gait; 
that tandem gait was performed without difficulty; and that 
a CT scan was unchanged since his last scan in 1990.  His 
neurologic examination was described as normal.  

A report of VA neurological examination, conducted in March 
1993, cited the veteran's complaints of poor memory and 
headaches.  Neurological examination revealed that he was 
well-oriented but somewhat slow, with no impairment of 
thinking, and he was able to do simple calculations.  
Cranial nerves were intact except for a loss of smell and 
taste.  Motor examination revealed a mild incoordination in 
the left upper extremity, a mild ataxia on tandem walking, 
and decreased reflexes on the left.  Sensory examination 
was intact.  The pertinent diagnoses included closed head 
injury with mild incoordination of left arm; head injury 
with loss of sense of smell and taste; and history of post-
traumatic headaches.  

A report of VA psychiatric examination, conducted in March 
1993, noted that neuropsychological testing of the veteran 
had been requested.  None was performed; instead, the 
examiner asked the veteran if he felt "slowed down," to 
which the veteran responded affirmatively.  It was noted 
that the veteran was not under psychiatric care; that he 
was enrolled in college studying electrical engineering 
technology; that he was carrying a B- average; that he had 
returned to live with his parents a year ago; that he drove 
himself to the examination; and that he took Ibuprofen for 
headaches.  He reported that he had been living with 
friends in Alabama while attending college, denied 
depression, but noted anxiety about the drawing out of his 
college studies.  A general slowing of speech was noted, 
but speech remained of high quality.  Mental status 
examination disclosed that the veteran was well-oriented; 
exhibited no memory deficiencies; could do calculations and 
abstract proverbs; displayed no confusion; and was 
considered competent for VA purposes.  The examiner 
expressed the opinion that there was a significant residual 
of the veteran's closed head injury, and that such remained 
a significant bar to easy social adjustment and perhaps to 
occupational adjustment despite his passing college grades.  
There was no Axis I or II psychiatric diagnosis; Axis III 
was closed head injury with mild, although significant 
residuals of symmetrical slowing; status post neurosurgical 
procedures, last in 1991; and anosmia.  The veteran's GAF 
Score was 75. 

A rating decision of May 1993 changed the rating for the 
veteran's service-connected organic brain syndrome due to 
closed head injury with mild incoordination of left arm to 
include headaches, effective March 1, 1990, and continued 
the prior 10 percent evaluation.

Vocational Rehabilitation (Chapter 31) records show that 
the veteran continued to attend Lawrence Technological 
University seeking an Associate Degree in Electrical 
Engineering Technology.  Records dated in December 1993 
show that the veteran had just completed his end of 
semester examinations, expected grades averaging "B", and 
had applied for graduation at the end of the Winter 1994 
semester.  The veteran subsequently graduated from Lawrence 
Technological University with an Associate Degree in 
Electrical Engineering Technology in June 1994.

A Board remand of January 1994 directed the RO to 
reevaluate the veteran's service-connected disabilities and 
to assign separate disability ratings for the psychiatric 
and organic neurological aspects of the brain injury 
residuals, e.g., impaired speech, headaches, ataxia, and 
left arm incoordination.

In March 1994, the RO asked the veteran to provide 
information about additional medical treatment he had 
received and, if he believed himself unemployable, to 
complete and submit the enclosed VA Form 21-8940.  The 
veteran responded that the only treatment he had been 
receiving was at the VAMC, Ann Arbor.  He did not submit 
the requested VA Form 21-8940.  

VA outpatient treatment records dated from December 1992 to 
July 1994 show that the veteran continued to be seen on a 
regular basis for a variety of complaints, including 
headaches, a recent nasal fracture with septal deviation, 
allergic rhinitis, myopia, an acute musculoskeletal viral 
syndrome, and exudative pharyngitis.  His headaches were 
diagnosed as post-traumatic headaches and as tension-
related headaches or secondary to allergic rhinitis.  The 
veteran was given Motrin, and it was indicated that no 
narcotic analgesics were to be prescribed.  Thereafter, 
several medications were tried, including nonsteroidal 
anti-inflammatory medications, increased dosages of Motrin, 
and Pamelor.  Records dated in December 1992, in June 1993, 
and in December 1993 stated that examination revealed that 
the veteran was neurologically intact, without motor, 
sensory or reflex deficit, and that his gait was normal and 
without ataxia.  
The veteran described his headaches as mostly bifrontal, 
and indicated that treatment with Naprosyn, Tylenol, 
Ibuprofen, and Advil were not effective, although Tylenol 
helped 90 percent of the time, and resolved his headaches 
70 percent of the time.  He reported a headache frequency 
of once every two or three days, but a headache calendar 
maintained by the veteran showed headache dates as June 10, 
July 10, August 11, September 9, October 11, and November 
14.

A report of VA neurological examination, conducted in 
February 1995, cited the veteran's history of a closed head 
injury in a 1987 motor vehicle accident, and his complaints 
of slurring and slowness in his speech, impairment of 
memory, and loss of sense of smell and taste.  Neurological 
examination disclosed that he was alert, well-oriented and 
cooperative; that his speech was clear, and that he showed 
no gross impairment of memory on testing.  Cranial nerve 
functions were intact except for smell and taste, Romberg's 
sign was negative, and motor strength was normal on the 
right throughout, while slightly decreased motor strength, 
tone, and coordination was noted in the left upper and 
lower extremities.  His gait was ataxic only on tandem 
walking, and sensory examination was intact.  The diagnosis 
was status post craniotomy for epidural hematoma with loss 
of smell and secondary loss of taste and incoordination 
with minimal weakness of the left arm and mild weakness of 
the left leg.

Another report of VA neurological examination, also 
conducted in February 1995, cited the same history of 
inservice head injury to the veteran with similar 
complaints.  The veteran indicated that he experienced 10 
headaches per month of varying degrees of severity.  It was 
noted that the veteran had completed an associate degree in 
electrical engineering at Lawrence Tech in June 1994, and 
that he was currently employed as a driver for a pizza 
company.  The examiner expressed surprise that the veteran 
was able to obtain his degree in view of his complaints of 
memory loss.  The veteran's speech was normal and, standing 
on either foot, Romberg's sign and arm drift were normal.  
He was slightly forgetful, but remembered the dates of 
surgery.  Cranial nerves were normal, although smell and 
taste could not be tested.  His gait, including tandem 
walking, was normal and no ataxia was seen.  The diagnosis 
was status post parietal craniotomy.  

Vocational Rehabilitation (Chapter 31) records show that 
the veteran's benefits were interrupted in February 1995 
because he was employed and not shown to be participating 
in a job search on a daily, full-time basis.  It was 
subsequently established that the veteran was rehabilitated 
to the point of employability, had completed electronics 
training, and was currently employed as a delivery driver 
for Pizza Hut.  In May 1996, the veteran was notified that 
his Chapter 31 benefits were discontinued because he was 
not pursuing employment in the field in which he had been 
trained.  

A rating decision of June 1995 reevaluated the veteran's 
service-connected organic brain syndrome as organic brain 
syndrome due to closed head injury with speech slowness and 
headaches, and assigned an increased rating of 30 percent, 
effective March 1, 1990, based upon evidence of headaches.  
His mild incoordination of the left upper arm was 
separately evaluated as impairment of the left upper 
extremity, and evaluated as 20 percent disabling, effective 
March 1, 1990.  His mild gait ataxia on tandem walking was 
separately evaluated as impairment of the left lower 
extremity with gait ataxia, and evaluated as 20 percent 
disabling, effective March 1, 1990. 

In February 1996, the Board remanded the case to the RO for 
further development of the medical evidence and current VA 
examinations of the veteran's service-connected 
disabilities.  

VA outpatient clinic record dated from July 1994 to 
February 1996 show that the veteran continued to be seen 
for complaints related to his nasal trauma and septal 
deviation, and underwent a septoplasty in October 1994.  In 
December 1994, the veteran noted no change in the character 
or frequency of headaches, and Tylenol was said to resolve 
his headaches 70 percent of the time.  The examiner noted 
that the veteran's headaches were not like migraine, and 
medication with Tylenol was continued.  The diagnosis was 
post-traumatic headaches, and the veteran was given 
headache calendars to complete.  Neurological examination 
revealed that motor strength in the upper and lower 
extremities was intact, and his gait was normal on casual, 
heel and toe, and tandem walking.  In September 1995, the 
veteran reported that he might go three to four days 
without a headache, then have several in one day, and that 
it helped to lie down and be quiet.  An entry dated in 
October 1995 noted the history of the veteran's headaches 
and improvement with Indocin.  All reports of neurological 
evaluation of the veteran between July 1994 to February 
1996 revealed intact motor strength in the upper and lower 
extremities, and that his gait was normal on casual, heel 
and toe, and tandem walking.  

Vocational Rehabilitation (Chapter 31) records dated in 
July 1995 show that the veteran was again notified that his 
Chapter 31 benefits were discontinued because, although 
employed, he was not pursuing employment in the field in 
which he had been trained.  

A December 1988 VA hospital summary, received at the RO in 
September 1996, showed that the veteran had rare headaches, 
no nausea or vomiting, and that he denied any focal 
weakness, numbness, tingling, seizures, or change in 
vision, speech, or swallowing.  Neurologically, he was 
alert, oriented, knew his address and phone number, could 
perform simple calculations.  Cranial nerves were intact, 
gait was normal, and motor, sensory and reflex examinations 
were normal.

Following the return of the case to the Board, the issues 
of a rating in excess of 50 percent for residuals of 
craniotomy for right parietal epidural hematoma, 
a rating in excess of 20 percent for impairment of the left 
upper extremity due to closed head injury, and a rating in 
excess of 10 percent for impairment of the left lower 
extremity with gait ataxia due to closed head injury were 
denied by Board decision of January 1998, while the issue 
of a rating in excess of 30 percent for organic brain 
syndrome due to closed head injury with speech slowness and 
headaches was remanded to the RO for further examination 
and evaluation under the newly-revised criteria for rating 
evaluating service-connected delirium, dementia, amnestic 
and other cognitive disorders, including the veteran's 
organic brain syndrome due to closed head injury codified 
at newly designated  38 C.F.R. § 4.130.  61 Fed. 
Reg. 52,700-1 (1997).

A report of VA psychological testing and evaluation, 
conducted in June 1998, shows that the veteran was 
administered a full battery of psychological tests.  The 
examiner noted that the veteran had been employed as a 
cashier in a drug store for the past two and one-half 
years; that he denied any recent changes in sleep, appetite 
or libido, and that he complained of headaches and 
difficulty in concentrating and learning new material.  A 
history of head injury in a 1987 motor vehicle accident was 
noted, as well as results on prior psychological testing of 
the veteran in January 1988 and in July 1989.  The January 
1988 tests revealed intellectual functioning in the low 
average range, memory within the normal range, and normal 
emotional functioning.  The second battery of tests, 
administered in July 1989, disclosed memory, executive 
functioning, and intellectual functioning in the high 
average range.  The current test battery revealed that the 
veteran was functioning in the high to average range of 
intellectual abilities, with some motor and psychomotor 
slowing and borderline spelling.  The assessment of his 
emotional functioning revealed no evidence of current 
emotional distress.  In sum, his current neuropsychological 
evaluation revealed findings consistent with that performed 
in July 1989, and was suggestive of minimal disruption of 
functioning with the primary disruption being that of 
processing speed.  The examiner stated that the veteran 
presented neither cognitive nor emotional sequelae 
resulting from his motor vehicle accident. 

A report of VA psychiatric examination, conducted in June 
1998, cited the veteran's medical, educational, and 
employment history based upon a review of his claims 
folder.  The veteran complained of problems with 
forgetfulness and intermittent confusion, without 
significant effect on his work, and stated that he is 
employed at Arbor Drugs.  He denied depression or any other 
psychiatric symptoms, and stated that he is not receiving 
psychiatric treatment, but reported regular use of Cafergot 
for headaches.  He reported that he is single, and that he 
has a few friends, some activities that he enjoyed, and 
remained much of the time with his parents.  He reported 
carrying out the activities of daily living normally 
without assistance and handled his own money, but had 
recently had his driver's license suspended for traffic 
accidents.  

Mental status examination revealed that the veteran was 
alert and fully oriented; that his speech was somewhat slow 
but normal in form; that his answers were goal-directed; 
that his affect was generally flat and his mood was 
"okay"; and that there was no evidence of a thought 
disorder, psychosis, or homicidal or suicidal ideation.  
His recent and remote memory was intact, and serial 
seven's, calculation, and proverb abstraction were 
correctly performed.  He was aware of his current cognitive 
problems, but his insight into their exact nature appeared 
to be slightly limited.  The Axis I diagnosis was dementia 
due to head trauma, with no Axis II diagnosis.  Axis III 
showed status post traumatic brain injury, multiple 
neurosurgical procedures, while Axis V showed a GAF Score 
of 65, indicating mild cognitive impairment.  However, 
after review of the extensive neuropsychological testing 
conducted in conjunction with his current examination, the 
VA psychiatric examiner provided an addendum in which he 
stated that the veteran's Axis I dementia due to head 
trauma was very mild or minimal, and his GAF score was 
increased to 75, indicative of slight impairment of 
occupational and social functioning due to that cognitive 
deficit.

II.  Analysis

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  Separate diagnostic codes 
identify the various disabilities.  The evaluation of 
service-connected mental disorders is based upon the 
resulting social and occupational impairment. 

When evaluating a mental disorder, the rating agency 
considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during the periods of 
remission.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the 
examination.  The rating agency will consider the extent of 
social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126 (1998).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for the rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the VA Secretary to do otherwise and the 
Secretary did so. 

Effective November 7, 1996, VA has revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  
61 Fed. Reg. 52,695 (1996).  On and after that date, all 
diagnoses of mental disorders for VA purposes must conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  61 Fed Reg. 52,700 
(1996) (codified at  38 C.F.R. § 4.125).  The new criteria 
for evaluating service-connected delirium, dementia, 
amnestic and other cognitive disorders, including the 
veteran's service-connected residuals of organic brain 
syndrome due to closed head injury with speech slowness and 
headaches are codified at newly designated  38 C.F.R. 
§ 4.130.  61 Fed. Reg. 52,700-1 (1997).  The new rating 
criteria are sufficiently different from those in effect 
prior to November 7, 1996, that the Board remanded the case 
in January 1998 for another psychiatric examination for 
purposes of evaluating and diagnosing the veteran's 
service-connected residuals of organic brain syndrome due 
to closed head injury with speech slowness and headaches, 
including consideration of that portion of the VA Schedule 
for Rating Disabilities (Rating Schedule) related to such 
disability as it was in effect prior to November 7, 1996, 
as well as with consideration of revisions that became 
effective on that date.  Karnas, id. at 311.   The record 
shows that the RO has done so.  

VA's Schedule for Rating Disabilities in effect prior to 
November 7, 1996 provides that the evaluation of organic 
mental disorders, including organic brain syndrome or 
dementia due to head trauma, is based upon a General Rating 
Formula for Organic Mental Disorders codified under 
38 C.F.R. Part 4, § 4.132.  Under those criteria, a 30 
percent evaluation for dementia due to head trauma is 
warranted where impairment of intellectual functions, 
orientation, memory, and judgment, and lability and 
shallowness of affect is of such extent, severity, depth 
and persistence as to produce definite impairment of social 
and industrial adaptability (See interpretation of the term 
"definite," below).  A 50 percent evaluation for organic 
brain syndrome, or dementia due to head trauma, is 
warranted where impairment of intellectual functions, 
orientation, memory, and judgment, and lability and 
shallowness of affect is of such extent, severity, depth 
and persistence is such as to produce considerable 
impairment of social and industrial adaptability.  A 70 
percent evaluation is warranted for dementia due to head 
trauma where impairment of intellectual functions, 
orientation, memory, and judgment, and lability and 
shallowness of affect is of such extent, severity, depth 
and persistence as to produce severe impairment of social 
and industrial adaptability.  A 100 percent evaluation is 
warranted for dementia due to head trauma where impairment 
of intellectual functions, orientation, memory, and 
judgment, and lability and shallowness of affect is of such 
extent, severity, depth and persistence as to produce total 
social and industrial inadaptability.  38 C.F.R. Part 4, §  
4.132, Diagnostic Code 9304 (in effect prior to November 7, 
1996).

In  Hood v. Brown, the United States Court of Appeals for 
Veterans Claims (Court), formerly the United States Court 
of Veterans Appeals, stated that the term "definite" in  
38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other terms were "quantitative" in character, and 
invited the Board to "construe" the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the 
Board articulate "reasons or bases" for its decision.  
Hood v. Brown, 4 Vet. App. 301 (1993).  Thereafter, in a 
precedent opinion, the General Counsel of VA concluded that 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree 
of social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93.  
The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
1998).  

Effective on and after November 7, 1996, delirium, 
dementia, and amnestic and other cognitive disorders, 
including organic brain syndrome or dementia due to head 
trauma, are now assigned disability ratings based on a 
General Rating Formula for Mental Disorders set out at  
38 C.F.R. Part 4, § 4.130 (1998).  That formula provides 
that occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-
care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events) will be rated as 30 percent disabling.  
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships will be rated as 50 percent 
disabling.  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to symptoms 
such as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships 
will be rated as 70 percent disabling.  Total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name will 
be rated as 100 percent disabling.  38 C.F.R. Part 4, §  
4.130, Diagnostic Code 9304 (1998).

The record in this case shows that the veteran has organic 
brain syndrome, or dementia due to head trauma, with speech 
slowness and headaches, currently rated as  30 percent 
disabling under  38 C.F.R. Part 4, § 4.130, Diagnostic Code 
9304 (1998) (in effect on and after November 7, 1996).  The 
medical evidence discussing the symptoms of the veteran's 
service-connected organic brain syndrome due to closed head 
injury with associated symptomatology has been set out in 
full detail in the foregoing evidence section and will not 
be repeated.  

In this matter, the medical and other evidence of record 
since March 1, 1990 establishes that the veteran's organic 
brain syndrome, or dementia due to head trauma, is 
manifested by no more than definite impairment of social 
and industrial adaptability under the criteria in effect 
prior to November 7, 1996. (See interpretation of the term 
"definite," above).  However, the medical evidence as 
discussed above does not establish that the veteran's 
organic brain syndrome, or dementia due to head trauma, is 
such as to produce considerable impairment of social and 
industrial adaptability or to otherwise warrant an 
increased rating of 50 percent under the criteria set out 
in the General Rating Formula for Organic Mental Disorders, 
including organic brain syndrome or dementia due to head 
trauma, in effect prior to November 7, 1996. 

Further, applying the newly revised criteria in effect on 
and after November 7, 1996, the Board finds that a 
longitudinal review of the medical and other evidence of 
record since March 1, 1990 establishes that the veteran's 
organic brain syndrome, or dementia due to head trauma, is 
manifested by a slight slowness of speech and subjective 
complaints of headaches, without cognitive nor emotional 
sequelae and with minimal disruption of functioning.  The 
medical evidence does not demonstrate occupational and 
social impairment with more than an occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
essentially normal conversation), due to such symptoms as: 
depressed mood, anxiety, chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events) consistent with no more than a 30 percent 
disability rating.  The medical and other evidence of 
record since March 1, 1990 does not demonstrate or 
establish occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships such as 
to warrant assignment of an increased rating of  50 
percent.  38 C.F.R. Part 4, § 4.130, Diagnostic Code 9304 
(1998) (effective on November 7, 1996 and subsequently).  

To the contrary, the medical evidence of record shows that 
since March 1, 1990, the veteran has consistently sought or 
participated in employment, attended school, and obtained 
an Associate Degree in Electrical Engineering Technology 
from a technical school.  Between March 1, 1990, and the 
most recent VA psychiatric evaluation and psychological 
testing, his GAF scores have consistently been 75.  Reports 
of psychological testing of the veteran in July 1989 
disclosed memory, executive functioning, and intellectual 
functioning in the high average range, while the VA 
psychological test battery conducted in June 1998 revealed 
that the veteran was functioning in the high to average 
range of intellectual abilities, albeit with some motor and 
psychomotor slowing, and that his emotional functioning 
revealed no evidence of current emotional distress.  In 
sum, his current neuropsychological evaluation revealed 
findings consistent with that performed in July 1989, and 
was suggestive of minimal disruption of functioning with 
the primary disruption being that of processing speed.  The 
examiner stated that the veteran presented neither 
cognitive nor emotional sequelae resulting from his motor 
vehicle accident.  His slowness of speech is shown to be 
minor in nature, and his speech is consistently described 
as normal, clear, fluent, logical relevant, and of high 
quality.  Such symptomatology constitutes a residual of 
organic brain syndrome due to closed head injury and is 
included in the evaluation of his service-connected organic 
brain syndrome under Diagnostic Code 9304.

The Board's attention has been directed to a VA Form 21-
4192 from a former employer of the veteran, dated in May 
1991, stating, in pertinent part, that the veteran was 
employed on an irregular basis as a convenience store clerk 
from February 15 to April 28, 1991; and that he was unable 
to catch on to his required duties, could not remember his 
instructions, and remained in training longer than normal.  
Although this document is advanced as constituting evidence 
of the severity of the veteran's organic brain syndrome, 
the Board notes that the document in question was completed 
by a lay individual and that, while lay persons may offer 
testimony based upon personal observation of visible 
symptomatology, the conclusions reached are unsupported by, 
and in conflict with, the several reports of prior or 
contemporaneous VA psychiatric and neurological 
examinations and psychological testing contained in the 
medical record.  The Board finds that competent reports of 
medical examination and evaluation of the veteran must be 
accorded greater probative weight than the cited lay 
observations and conclusions, particularly in the absence 
of evidence of more than slight impairment of social, 
occupational or school functioning.  

Further, governing regulations provide that purely 
subjective complaints due to
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated as 10 percent 
and no more under Diagnostic Code 9304.  This 10 percent 
rating will not be combined with any other rating for a 
disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic 
Code 9304 are not assignable in the absence of a diagnosis 
of multi-infarct dementia associated with brain trauma.  
38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8045 (1998).  
The veteran's subjective complaints of headaches are 
included under the increased evaluation of 30 percent under 
Diagnostic Code 9304 assigned by rating decision of June 
1995.  

Based upon the matters set out above, it is the judgment of 
the Board that the medical and other evidence of record 
prior to and since March 1, 1990 establishes that the 
veteran's service-connected organic brain syndrome, or 
dementia due to head trauma, with slowness of speech and 
headaches, is not productive of occupational or social 
impairment sufficient to warrant assignment of a rating in 
excess of 30 percent under the applicable regulatory 
criteria in effect prior to or on and after November 7, 
1996.  Accordingly, the claim for a rating in excess of 30 
percent for organic brain syndrome due to closed head 
injury with slowness of speech and headaches is denied.


Entitlement to a Rating in Excess of 10 Percent for 
Residuals of Fracture of the Right (Major) Scapula with X-
ray Evidence of Deformity

I.  The Evidence

The medical and other evidence demonstrates that the 
veteran sustained a fracture of the right (major) scapula 
in his inservice 1987 motor vehicle accident.  A VA 
hospital summary dated from March to June 1988 made no 
mention of any residuals of a fracture of the right 
scapula, and noted that the veteran could use all four 
extremities and that he had passed a driver's test.  A 
report of VA examination conducted in June 1988 disclosed 
no restrictions of the upper extremities.  X-ray studies of 
the chest in July 1988 revealed deformity of the right 
scapula consistent with shoulder trauma.  A VA hospital 
summary dated in December 1988 disclosed a normal 
examination of the extremities, and motor and sensory 
examination were normal.  VA general medical and 
neurological examinations conducted in August 1989 revealed 
a full range of motion in the right shoulder and no 
palpable defect of the scapula, while X-rays studies 
revealed a moderate deformity of the lateral margin of the 
right scapula.
Based upon these and other findings, a rating decision of 
December 1989 terminated the veteran's 100 percent 
prestabilization rating, effective March 1, 1990, and 
assigned a 10 percent evaluation for his service-connected 
history of fracture of the right scapula with X-ray 
evidence of deformity.  The veteran appealed that 
evaluation.

VA outpatient treatment records dated from January to June 
1990, a VA hospital summary and treatment records dated in 
February 1990, and a VA hospital summary and treatment 
records dated in January 1991 show no complaint, treatment, 
or findings of residuals of a right scapula fracture.  

A report of VA general medical examination, conducted in 
August 1991, noted no complaint regarding the right 
shoulder.  Examination revealed a deformity of the medial 
border of the right scapula, while X-ray studies showed an 
old fracture deformity with sclerosis and a small 
hypertrophic spur.  Neurologic examination disclosed no 
right shoulder symptomatology.

VA outpatient treatment records dated from August 1992 to 
October 1994 reflect no complaint, treatment or findings 
related to residuals of a right scapula fracture.  In 
August 1992, sensory and motor examination of the veteran 
were within normal limits.  A report of VA neurological 
examination, conducted in March 1993, noted a history of 
fracture of the right scapula, but motor, sensory and 
reflex examination disclosed no impairment of right 
shoulder function.  Another report of VA neurological 
examination, conducted in February 1995, revealed normal 
strength in all right-sided muscle groups, and sensation 
and reflexes were normal.  VA outpatient treatment records 
dated from October 1994 to February 1996 reflect no 
complaint, treatment or findings related to residuals of a 
right scapula fracture.

A report of VA orthopedic examination, conducted in January 
1997, noted the examiner's review of the claims folder, and 
cited the veteran's history of multiple injuries in an 
inservice motor vehicle accident, including a right scapula 
injury.  The veteran reported no treatment for his right 
scapula injury since being in service, and had no 
complaints regarding his right scapula, shoulder, clavicle, 
neck or chest.  Examination revealed that the glenohumeral 
motion was normal; without grating deformity or 
dysfunction; the suprascapular nerve was intact; 
there was no winging, deformity or wasting; and there was 
no evidence of any deformity of the scapular region muscles 
or any cosmetic deformity.  In addition, examination of the 
shoulders was normal, bilaterally.  X-ray studies of the 
right scapula revealed deformity of the body of the scapula 
in the infraspine region, without evidence of acute 
fracture, and the glenohumeral and acromioclavicular joints 
were unremarkable.  The orthopedic examiner stated that 
there was no evidence of any orthopedic disability of the 
right scapula; that there was no evidence of any residuals 
of fracture or disability or dysfunction of the right 
scapula; and that such should have no impact on the 
veteran's employability.  

II.  Analysis

The veteran's service-connected residuals of fracture of 
the right (major) scapula with X-ray evidence of deformity 
is currently evaluated as 10 percent disabling under the 
provisions of 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5203 (1998).  That diagnostic code provides that impairment 
of the clavicle or scapula of the major extremity will be 
rated as 20 percent disabling where there is dislocation or 
nonunion with loose motion; as 10 percent disabling where 
there is nonunion without loose motion or where there is 
malunion; or that such disability may be rated on 
impairment of function of a contiguous joint.  In this 
case, however, the medical evidence of record does not 
disclose any evidence of impairment of the right (major) 
scapula manifested by dislocation, nonunion with loose 
motion; nonunion without loose motion; malunion; or 
impairment of function of any contiguous joint.  The Board 
further notes that there is no ankylosis of the 
scapulohumeral articulation as contemplated under 
diagnostic code 5200, no limitation of arm motion under 
diagnostic code 5201, and no impairment of the humerus 
under diagnostic code 5202 which might warrant assignment 
of an increased evaluation under another diagnostic code.  
Further, there is no limitation of motion, or involvement 
of two or more major joints or two or more minor joints 
which would warrant an evaluation based upon traumatic or 
degenerative arthritis under diagnostic codes 5010 or 5003.  

Furthermore, the medical evidence of record since March 1, 
1990, shows that the veteran reported no treatment for his 
right scapula injury since service, and had no complaints 
regarding his right scapula, shoulder, clavicle, neck or 
chest.  Examination revealed that the glenohumeral motion 
was normal; without grating deformity or dysfunction; that 
the suprascapular nerve was intact; that there was no 
winging, deformity or wasting; and that there was no 
evidence of any deformity of the scapular region muscles or 
any cosmetic deformity.  Neither does the medical evidence 
establish the presence of pain on use or painful motion, 
incoordination, easy fatigability or other symptomatology 
identified under 38 C.F.R. Part 4, §§ 4.40, 4.45, or 4.59 
(1998).  In addition, the orthopedic examiner stated that 
there was no evidence of any orthopedic disability of the 
right scapula; that there was no evidence of any residuals 
of fracture or disability or dysfunction of the right 
scapula; and that such should have no impact on the 
veteran's employability. 

Based upon the foregoing, the Board finds that the medical 
and other evidence of record does not warrant assignment of 
a rating in excess of the currently assigned 10 percent 
evaluation for residuals of fracture of the right (major) 
scapula with X-ray evidence of deformity.  Accordingly, 
that claim is denied.


Entitlement to a Rating in Excess of 10 Percent for Burn 
Scars of the Scalp, Right Ear and Face

I.  The Evidence

The record shows that the veteran sustained burn scars of 
the scalp, right ear and face in his 1987 motor vehicle 
accident.  Disability stemming from those injuries was 
included in the 100 percent prestabilization rating in 
effect from April 1988 to March 1, 1990, at which time an 
evaluation of 10 percent was assigned for his service-
connected burn scars of the scalp, right ear and face under 
38 C.F.R. Part 4, § 4.118, Diagnostic Code 7800 (1998).  
The veteran appealed that evaluation.  

The assigned 10 percent evaluation was based upon medical 
evidence which included a VA hospital summary dated from 
March to June 1988 showing a diagnosis, but no complaint, 
treatment, or findings of second and third degree burns of 
the right parietooccipital area.  A report of VA 
examination conducted in June 1988 disclosed that the 
veteran's skin was clear, and evidence of abrasion and 
debridement of the right ear due to burns was noted and 
described as well-healed.  The pertinent diagnosis was 
laceration of scalp and loss of skin of right ear.  A VA 
hospital summary dated in December 1988 made no reference 
to burn scars.  A VA general medical examination conducted 
in August 1989 revealed a 3 and 1/2 inch by 1 and 1/2 inch burn 
scar of the right parietal area; a 3 inch by 1 and 1/2 inch 
burn scar of the scalp; a 3 inch by 1/2 inch scar of the 
right temporal scalp; and scarring of the right ear and 
periauricular area.  Multiple unretouched color photographs 
were taken and associated with the examination report 
showing burn scars of the right parietal scalp, right 
temporal scalp, and right ear.  The pertinent diagnosis was 
burn scars of scalp, right ear, and face, with no scarring 
of the neck.  

VA outpatient treatment records dated from January to June 
1990, a VA hospital summary and treatment records dated in 
February 1990, and a VA hospital summary and treatment 
records dated in January 1991 show no complaint, treatment, 
or findings of burn scars of the scalp, right ear, and 
face.  

A report of VA general medical examination, conducted in 
August 1991, disclosed a 3 inch by 1 and 1/2 inch burn scar 
of the right parietal scalp; a scar under the right 
sideburn; and deformity of the helix of the right ear.  
Multiple unretouched color photographs were taken and 
associated with the examination report showing burn scars 
of the right parietal scalp, right temporal scalp, and 
right ear.  The pertinent diagnosis was burn scars of the 
right parietal scalp, right ear, and right side of the 
face.  A report of VA neurological examination, conducted 
in October 1991, noted a scar on the right side of the 
skull, covered by the veteran's hair.  

VA outpatient treatment records dated from August 1992 to 
October 1994 reflect no complaint, treatment or findings 
related to burn scars of the scalp, right ear, and face.  A 
report of VA neurological examination, conducted in March 
1993, noted a history of burn scars of the scalp, right 
ear, and face, without any current findings.  Another 
report of VA neurological examination, conducted in 
February 1995, noted a scar from the apex of the veteran's 
right ear to the apex of the skull and down to the frontal 
[area] in a half circle, all in the veteran's hair.  VA 
outpatient treatment records dated from October 1994 to 
February 1996 reflect no complaint, treatment or findings 
related to burn scars of the scalp, right ear, and face.

A report of VA dermatological examination, conducted in 
January 1997, noted the examiner's review of the claims 
folder, and cited the veteran's history of burn injuries to 
the right side of the face and ear in an inservice motor 
vehicle accident.  The veteran denied residual pain or 
numbness in the burn areas.  Examination disclosed a 2.5 
cm. by 5.5 cm. triangular area of total alopecia with a 
central white scar and a border of red located on the right 
parietal scalp; a 3 cm. by 6 cm. trapezoidal area of white 
with an erythematous border on the occipital scalp; and a 
red scar located anterior to the right auricle, measuring  
4 cm. by 1.5 cm., and extending into the right sideburn.  
The right auricle was deformed in its entirety, although 
the shape had been retained, and the helix of the auricle 
was yellowish in color, while the central portion was red 
in color.  A scar was noted on the face measuring 2.5 cm. 
by 1.8 cm., another on the forehead at the right hairline 
measuring 2 cm. by .5 cm.; another at the right jaw line 
measuring 1.5 cm. by 1 cm.; and another on the right cheek, 
slightly depressed and measuring 2.5 cm. by 1.8 cm.  The 
examiner noted that some of the scars of the scalp were 
atrophic and adherent to the underlying bone; that the 
scars of the scalp were either discolored red or white or 
with components of redness or whiteness; that there were no 
nervous manifestations; and that the condition was 
considered disfiguring.  Unretouched color photographs were 
taken and associated with the examination report.  The 
diagnoses included multiple scars related to truck accident 
while in service secondary to burns located on the face and 
the right auricle.  

A report of VA orthopedic examination, conducted in January 
1997, noted that the examiner had reviewed the veteran's 
claims folder, and cited a history offered by the veteran 
of sustaining multiple injuries in a truck accident, 
including injury to his right ear.  The veteran related 
that he underwent debridement and plastic surgery for 
reconstruction of his right ear at Fort Bliss, followed by 
another skin graft and reconstruction for his right ear at 
the VAMC, Ann Arbor.  He reported no further treatment for 
his right ear thereafter.  Examination revealed no visible 
scars, deformities, or cosmetic abnormality other than his 
right ear and the lateral side of his temporal region on 
the right, where he had scars consistent with a 
neurosurgical debriding and plastic surgery reconstruction 
of his ear.  

II.  Analysis

Since the termination of the veteran's 100 percent 
prestabilization rating and the assignment of individual 
disability evaluations, effective March 1, 1990, the 
medical evidence in this case has failed to demonstrate 
clinical findings of scars which are superficial, poorly 
nourished, or with repeated ulceration, such as to warrant 
an evaluation under  38 C.F.R. Part 4, § 4.118, Diagnostic 
Code 7803.  Neither is there clinical evidence of scars 
which are superficial, tender, or painful on objective 
demonstration, as contemplated by diagnostic code 7804, and 
the veteran has denied any residual pain in the area of 
scars.  The record is likewise devoid of medical evidence 
which establishes that the veteran's burn scars of the 
scalp, right ear, and face are productive of limitation of 
function of the part affected such as to warrant evaluation 
under diagnostic code 7805.  According, the Board finds 
that evaluation of the veteran's service-connected burn 
scars of the scalp, right ear, and face under diagnostic 
codes 7803, 7804, or 7805 would not yield an evaluation in 
excess of the currently assigned 10 percent evaluation 
under diagnostic code 7800.

Further, the veteran's burn scars of the scalp, right ear, 
and face do not warrant assignment of a rating in excess of 
10 percent based on third degree burns scars under the 
provisions of  38 C.F.R. Part 4, § 4.118, Diagnostic Code 
7801 because the medical evidence does not demonstrate 
third degree burn scars (actual third degree residual 
involvement) which cover an area or areas exceeding 12 
square inches (77.4 sq. cm.).  Neither is there clinical 
evidence which shows second degree burn scars which cover 
an area or areas approximating one square foot (0.1 sq. 
m.), as required for the maximum evaluation of 10 percent 
under diagnostic code 7802.

The veteran's service-connected burn scars of the scalp, 
right ear, and face have been evaluated as 10 percent 
disabling under  38 C.F.R. Part 4, § 4.118, Diagnostic Code 
7800 (1998) since March 1, 1990.  The medical evidence of 
record, as outlined above, discloses no increase in 
severity, in the resulting degree of disability, or in 
disfigurement since the effective date of the initial 
assignment of that evaluation.  

38 C.F.R. Part 4, § 4.118, Diagnostic Code 7800 (1998) 
provides that 
disfiguring scars of the head, face or neck will be rated 
as 50 percent disabling when manifested by complete or 
exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement; as 30 percent 
disabling when severe, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles; as 
10 percent disabling when moderate; but disfiguring; and as 
noncompensably disabling when slight.  Note: When in 
addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Code 7800 may be increased to 80 percent, the 
30 percent to 50 percent, and the 10 percent to 30 percent.  
The most repugnant, disfiguring conditions, including scars 
and diseases of the skin, may be submitted for central 
office rating, with several unretouched photographs.  

The Board has considered the entire record with respect to 
this issue, including reports of examination and 
evaluation, hospital summaries, and unretouched color 
photographs of the veteran taken in connection with the VA 
examinations of his burn scars of the scalp, right ear, and 
face in August 1989, in August 1991, and in January 1997.  
The medical evidence in this case discloses that the 
veteran's burn scars of the scalp, right ear, and face, are 
no more than moderately disfiguring.  The medical record 
clearly does not demonstrate a severe disfigurement, 
including a marked or unsightly deformity of the eyelids, 
lips or auricles such as to warrant assignment of a 30 
percent evaluation.  In particular, the Board's review of 
the examination reports and the unretouched color 
photographs, while indicative of some discoloration or 
color contrast in areas of scarring, do not demonstrate 
marked, repugnant or unsightly scars or disease of the 
skin.  In addition, several notations in the medical record 
and the cited photographs indicate that the burns scars at 
issue are partially or completely concealed by the 
veteran's hair.  The evidence shows that the overall 
picture, based upon the entire record, is not one of more 
than moderate disfigurement, and that an evaluation in 
excess of 10 percent is not warranted.  Accordingly, the 
appeal for a rating in excess of 10 percent for burn scars 
of the scalp, right ear, and face is denied.  

Entitlement to a Compensable Rating for Residuals of a 
Right Pneumothorax

I.  The Evidence

The record shows that the veteran sustained a right 
pneumothorax in his 1987 motor vehicle accident during 
active service.  Disability stemming from that injury was 
included in the 100 percent prestabilization rating in 
effect from April 1988 to March 1, 1990, at which time a 
noncompensable evaluation was assigned under  38 C.F.R. 
Part 4, §§ 4.96, 4.97, Diagnostic Codes 6814-6602 (prior to 
October 7, 1996).  The veteran appealed that evaluation.  

The noncompensable evaluation assigned was based upon 
medical evidence which included a chest X-ray, dated in 
December 1987, showing blunting of the right costophrenic 
angle likely related to past trauma, with no evidence of 
infiltrate, atelectasis, or failure of the lungs.  A VA 
hospital summary dated from March to June 1988 disclosed no 
current complaint, treatment, or findings of residuals of a 
diagnosed right pneumothorax.  A report of VA examination 
conducted in June 1988 disclosed that the veteran had no 
respiratory abnormalities, and no diagnosis of right 
pneumothorax was shown.  Another report of VA examination 
conducted in June 1988 disclosed that the veteran could 
walk three or four miles per day, and the diagnoses 
included right pneumothorax.  A VA hospital summary dated 
in December 1988 showed no complaint, treatment, or 
findings of a respiratory disability.  A VA general medical 
examination conducted in August 1989 noted the veteran's 
history of post-traumatic right pneumothorax one and one-
half years previously, and that the veteran smoked 
cigarettes.  The chest was clear to auscultation and 
percussion, with good chest expansion and breath sounds and 
no evidence of cough or dyspnea.  The diagnoses included 
history of right pneumothorax. 

VA outpatient treatment records dated from January to June 
1990, a VA hospital summary and treatment records dated in 
February 1990, and a VA hospital summary and treatment 
records dated in January 1991 show no complaint, treatment, 
or findings of residuals of a right pneumothorax or other 
respiratory disability, and respiratory examination was 
normal. 

A report of VA general medical examination, conducted in 
August 1991, noted the veteran's history of post-traumatic 
right pneumothorax in a 1987 truck accident, and that the 
veteran smoked a pack of cigarettes a day.  Respiratory 
examination revealed good chest expansion and breath 
sounds, with no evidence of rales, rhonchi, wheezes, cough 
or dyspnea.  Chest X-ray disclosed that both lungs were 
well-expanded, with minimal blunting of the right 
costophrenic angle possibly indicative of adhesions.  No 
respiratory diagnosis was offered. 

VA outpatient treatment records dated from May 1992 to 
February 1996 reflect no complaint, treatment or findings 
related to residuals of a right pneumothorax.  The veteran 
was seen on a number of occasions for complaints which 
included acute strep pharyngitis, viral syndrome, 
influenza, seasonal allergies and a history of seasonal 
allergic rhinitis with sneezing, nasal congestion, and 
sinusitis.  He was seen in the allergy clinic in August 
1993 for complaints of allergic rhinitis, and allergy 
testing disclosed multiple dust, pollen, fruit, pet, and 
ragweed allergies.  He continued to be seen for complaints 
of allergic rhinitis in November 1993, for exudative 
pharyngitis in May 1994, and for an acute nasal fracture 
and deviated septum in May 1994.  All examinations 
disclosed that his chest was clear, and there was no 
complaint, treatment, findings or diagnosis of residuals of 
a right pneumothorax.  The veteran offered a personal 
history of asthma, although asthma was not diagnosed.  He 
underwent septoplasties for his deviated nasal septum.  
Entries dated in September 1995 and in January 1996 show 
that his chest was clear on examination, and there was no 
complaint, treatment, findings or diagnosis of residuals of 
a right pneumothorax or other pulmonary disability.  

A report of VA pulmonary examination, conducted in January 
1997, noted the examiner's review of the veteran's claims 
folder and medical records.  The examiner cited the 
veteran's history of multiple injuries sustained in an 
inservice motor vehicle accident, including a right 
pneumothorax with chest tube, as well as a history of 
allergies to dust, pollen, pets, and ragweed with episodes 
of wheezing and hay fever-like symptoms in the late spring 
and summer since age 10.  The veteran denied any history of 
pneumonia, hemoptysis, or chest pain.  It was noted that 
the veteran had smoked one pack of cigarettes daily since 
age 17, and that he reported coughing with white or green 
sputum.  

Pulmonary examination revealed a scar from a chest tube, 
dullness and a slight decrease in breath sounds in the 
right lower one-fourth, and X-ray evidence of obliteration 
of the right costophrenic angle and right pleural 
thickening, unchanged since 1991.  Pulmonary function 
studies disclosed a normal FVC, FEV, and FEV1/FVC.  TLC was 
75 percent, FRC was 39 percent, DLCO was 81 percent, and a 
blood oxygen level of 97 percent on room air while sitting.  
Those values were said to reflect normal spirometry and a 
mild restrictive impairment probably due to chest 
wall/pleural disease or scar.  This condition was described 
as inactive, and there were no extrapulmonary 
manifestations.  The veteran was also shown to have 
bronchial asthma and hay fever, described as active.  Chest 
X-ray disclosed no evidence of pleural thickening, and the 
lungs were clear, the hila were unchanged, and no effusions 
were identified.  The radiographic impression was clear 
lungs.  

The examiner stated that it was his opinion that the 
veteran had mild restrictive impairment secondary to 
pleural thickening due to pneumothorax and chest tube 
stemming from his 1987 motor vehicle accident.  He asserted 
that such was a usual residual of chest injury, especially 
pneumothorax, and was "entirely and definitely" related 
to the 1987 chest injury.  He further diagnosed bronchial 
asthma and hay fever, present since age 10, and not related 
to or aggravated in any way by his service-connected chest 
injury.  

II.  Analysis

Pursuant to  Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the VA Secretary to do otherwise and the 
Secretary did so.  

Effective October 7, 1996, VA has revised the criteria for 
diagnosing and evaluating nontuberculous lung diseases, 
including pneumothorax (Diagnostic Codes 6800-6847).  
61 Fed. Reg. 46,720 (September 5, 1996).  On and after that 
date, all diagnoses or evaluations of such pulmonary 
disorders for VA purposes must conform to the revised 
regulatory criteria, codified at  38 C.F.R. Part 4, § 4.96-
4.97 (1998).  The record shows that the veteran has been 
afforded VA pulmonary examinations under both the old and 
the new rating criteria, and that the RO has evaluated the 
veteran's service-connected residuals of a right 
pneumothorax under both the rating criteria as it was in 
effect prior to October 7, 1996, as well under the 
revisions that became effective on that date.  Karnas, at 
311.  

Under the regulations in effect prior to October 7, 1996, 
spontaneous pneumothorax is rated as 100 percent disabling 
for six months.  38 C.F.R. Part 4, § 4.97, Diagnostic Code 
6814.  The Board notes that during the initial six month 
period, and until March 1, 1990, the veteran was assigned a 
prestabilization rating of 100 percent for his 
disabilities.  Thereafter, the rating criteria in effect 
prior to October 7, 1996, require that residuals of 
pneumothorax be rated as analogous to bronchial asthma 
under diagnostic code 6602.  Diagnostic Code 6602 provides 
that a 10 percent rating is warranted where symptoms of 
bronchial asthma are mild, with paroxysms of asthmatic type 
breathing (high-pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks.  Note: In the absence of clinical findings 
of asthma at the time of examination, a verified history of 
asthma attacks must be of record.  
In this case, the medical record is devoid of any verified 
history of asthma attacks in the veteran; neither 
expiratory wheezing or dyspnea has ever been clinically 
demonstrated or diagnosed; and no evidence of difficulty in 
breathing has been shown in the medical record except in 
connection with the veteran's long-term allergies or "hay 
fever," present since age 10 and described by the VA 
pulmonary examiner as not related to or aggravated in any 
way by his service-connected chest injury.  Further, 
governing regulations provide that where, as here, the 
rating schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. Part 4, § 4.31 (1998).  The Board 
finds that the veteran's residuals of right pneumothorax 
are not productive of disability sufficient to warrant 
assignment of a compensable rating under the criteria in 
effect prior to October 7, 1996.  

The RO and the Board have also evaluated the veteran's 
service-connected residuals of a right pneumothorax under 
the rating criteria for the evaluation of nontuberculous 
lung diseases, including pneumothorax, in effect on and 
after October 7, 1996, and codified at  38 C.F.R. Part 4, 
§ 4.96-4.97 (1998).  Section 4.96 provides that ratings 
under diagnostic codes 6600 through 6817 and 6822 through 
6847 will not be combined with each other.  Where there is 
lung or pleural involvement, ratings under diagnostic codes 
6819 and 6820 will not be combined with each other or with 
diagnostic codes 6600 through 6817 or 6822 through 6847.  A 
single rating will be assigned under the diagnostic code 
which represents the predominant disability with elevation 
to the next higher elevation where the severity of the 
overall disability warrants such elevation.  In this case, 
the veteran's is said to have a mild restrictive impairment 
due to chest wall/pleural disease or scar, inactive, 
although chest X-ray disclosed no evidence of pleural 
thickening, and the lungs were clear, the hila were 
unchanged, and no effusions were identified.  

Under the newly-revised criteria, residuals of pneumothorax 
are rated under a General Rating Formula for Restrictive 
Lung Disease (diagnostic codes 6840 through 6845) which 
provides, in pertinent part, that following episodes of 
total spontaneous pneumothorax, a 100 percent evaluation 
shall be assigned as of the date of hospital admission and 
shall continue for three months from the first day of the 
month after hospital discharge.  The evidence shows that 
the veteran's pneumothorax had resolved well prior to his 
separation from service, no evidence of residuals of 
pneumothorax were shown during his VA hospitalization from 
March to June 1988, and the veteran was assigned a 
prestabilization rating of 100 percent for his 
disabilities, including residuals of pneumothorax, until 
March 1, 1990.  

The General Rating Formula for Restrictive Lung Disease 
further provides that a 10 percent evaluation is warranted 
where FEV-1 is 71- to 80-percent of the predicted value; or 
FEV/FVC is 71 to 80 percent, or DLCO (SB) is 66- to 80-
percent of predicted.  As noted, governing regulations 
provide that where, as here, the rating schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. Part 4, § 4.31 (1998).  

The medical record is devoid of any clinical finding or 
demonstration showing chest pain, impairment of pulmonary 
function, or other pulmonary disability in the veteran 
since March 1, 1990, except in connection with the 
veteran's long-term allergies or "hay fever," present 
since age 10 and described by the VA pulmonary examiner as 
not related to or aggravated in any way by his service-
connected chest injury.  Pulmonary function studies 
performed in January 1997 show that the veteran had a 
normal FEV-1 and a normal FEV1/FVC, while his DLCO was 
normal at 81 percent of predicted and his blood oxygen 
level of 97 percent on room air.  Further, the pulmonary 
examiner stated unequivocally that the veteran's spirometry 
was normal.  Based upon the evidence in this case, the 
Board finds that the veteran's pulmonary disability, 
evaluated as residuals of right pneumothorax under 
diagnostic code 6843 as the predominant disability, are not 
productive of disability sufficient to warrant assignment 
of a compensable rating under the criteria in effect on and 
after October 7, 1996.  

Further, the two postoperative scars from the placement of 
a chest tube, measuring 6.5 by 2 cm. and 4.5 cm, 
respectively, are not shown to be superficial, poorly 
nourished, or with repeated ulceration; superficial, 
tender, or painful on objective demonstration; or 
productive of limitation of function of the part affected 
such as to warrant compensable evaluations under  38 C.F.R. 
Part 4, § 4.118, Diagnostic Codes 7803, 7804, and 7805 
(1998).  

Based upon the foregoing, the appeal for a compensable 
evaluation for residuals of a right pneumothorax is denied.  

Entitlement to a Compensable Rating for Surgical Scars of 
Exploratory Laparotomy, Feeding Gastrostomy, and Chest 
Intubation

I.  The Evidence

The record shows that following his 1987 motor vehicle 
accident while on active duty, the veteran underwent chest 
intubation for a right pneumothorax, an exploratory 
laparotomy to determine the nature and extent of any 
internal injuries he might have suffered and that, in 
connection with the latter procedure, he underwent a 
feeding gastrostomy.  Those procedures failed to disclose 
any additional injury to the veteran and, in the absence of 
any showing of internal or gastrointestinal injury, service 
connection has been granted for the surgical scars 
resulting from those procedures.  Those conditions were 
initially included under the veteran's 100 percent 
prestabilization rating, and were assigned a noncompensable 
evaluation, effective March 1, 1990.  The veteran appealed, 
seeking a compensable evaluation.  

The noncompensable evaluation assigned was based upon 
medical evidence which included a VA hospital summary, 
dated from March to June 1988, showing no findings or 
diagnoses of exploratory laparotomy, feeding gastrostomy, 
or chest intubation scars.  A report of VA examination, 
conducted in June 1988, disclosed a ventral scar, 6 inches 
in length, from a gastrostomy [sic]; scars of the right 
flank from lung drainage tubes, measuring 2 and 1/4 inch 
and 1 and 3/4 inch; and a scar of the mid-abdomen on the 
left side measuring 5 and 3/4 inch.  A VA hospital 
admission summary dated in December 1988 made no reference 
to scars.  

A VA general medical examination conducted in August 1989 
revealed a 6 and 1/2 inch midline abdominal scar; 4 inch 
and 1 and 1/2 inch scars in the left upper quadrant secondary 
to a previous feeding gastrostomy; and two tube thoracotomy 
scars of the lateral right chest.  Multiple unretouched 
color photographs did not include any views of those scars.  
The pertinent diagnosis was surgical scars of exploratory 
laparotomy and feeding gastrostomy.  

A VA hospital admission summary dated in January 1991 noted 
a midline exploratory laparotomy incision as well as a 
previous gastrostomy incision, while chest examination 
disclosed a chest tube insertion site which was well-
healed. 

A report of VA general medical examination, conducted in 
August 1991, disclosed a 6 inch midline exploratory 
laparotomy scar; a 3 inch scar in the left upper quadrant; 
and a 3/4 inch scar of a feeding gastrostomy site. 
Unretouched color photographs taken in connection with that 
examination did not show any views of the exploratory 
laparotomy, feeding gastrostomy, or chest intubation  
sites.  The pertinent diagnosis was scars of exploratory 
laparotomy and of temporary gastrostomy. 

VA outpatient treatment records dated from May 1992 to 
February 1996 reflect no complaint, treatment or findings 
related to scars of exploratory laparotomy, feeding 
gastrostomy, or chest intubation. 

A report of VA dermatological examination, conducted in 
January 1997, noted the examiner's review of the claims 
folder, and cited the veteran's history of abdominal 
surgeries following an inservice motor vehicle accident.  
Examination 

disclosed a vertical red scar measuring 13 cm. by 2 cm.; 
two deeply pigmented and somewhat depressed horizontal 
scars measuring 8 by 2 cm. and 2.5 by 1.5 cm., 
respectively; and two scars of the right chest, one 
measuring 6.5 by 2 cm. and the other measuring 4.5 cm.  The 
specific scars described were not shown to be adherent to 
the underlying structures and there were no nervous 
manifestations; while the abdominal scars were described as 
either discolored red or white or with components of 
redness or whiteness.  Unretouched color photographs, 
including views of the abdominal and chest scars were taken 
and associated with the examination report.  The diagnoses 
included scars secondary to surgery involving the abdomen 
and chest.  

A report of VA orthopedic examination, conducted in January 
1997, revealed no visible scars, deformities, or cosmetic 
abnormality other than the veteran's right ear and the 
lateral side of his temporal region on the right. 

II.  Analysis

Evaluations for scars not involving the head, face or neck, 
and not resulting from second or third degree burns, are 
established under the provisions of  38 C.F.R. Part 4, 
§ 4.118, Diagnostic Codes 7803, 7804, or 7805 (1998).  
Since the termination of the veteran's 100 percent 
prestabilization rating and the assignment of individual 
disability evaluations, effective March 1, 1990, the 
medical evidence in this case has failed to demonstrate 
clinical findings of postoperative exploratory laparotomy, 
feeding gastrostomy, or chest intubation scars which are 
superficial, poorly nourished, or with repeated ulceration, 
such as to warrant a compensable evaluation under  
38 C.F.R. Part 4, § 4.118, Diagnostic Code 7803.  Neither 
is there clinical evidence of exploratory laparotomy, 
feeding gastrostomy, or chest intubation scars which are 
superficial, tender, or painful on objective demonstration, 
as contemplated by diagnostic code 7804.  The record is 
likewise devoid of medical evidence which establishes that 
the veteran's postoperative exploratory laparotomy, feeding 
gastrostomy, or chest intubation scars are productive of 
limitation of function of the part affected such as to 

warrant a compensable evaluation under diagnostic code 
7805.  In addition, governing regulations provide that 
where the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, as in diagnostic codes 
7803 and 7804, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. Part 4, § 4.31 (1998).  

Based upon its review of the entire record, including 
reports of examination and evaluation, hospital summaries, 
and unretouched color photographs of the veteran's 
postoperative exploratory laparotomy, feeding gastrostomy, 
or chest intubation scars taken in connection with the VA 
dermatological examination in January 1997, the Board finds 
that evaluation for the veteran's service-connected 
exploratory laparotomy, feeding gastrostomy, or chest 
intubation scars under diagnostic codes 7803, 7804, or 7805 
does not warrant assignment of a compensable evaluation.  
Accordingly, the appeal for a compensable rating for 
service-connected exploratory laparotomy, feeding 
gastrostomy, or chest intubation scars is denied.  

In reaching its several determinations set out above, the 
Board has found that the evidence discussed does not 
suggest that the disabilities for which increased or 
compensable evaluations are sought present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards or to warrant referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for consideration of an extraschedular evaluation under  
38 C.F.R. § 3.321(b)(1) (1998).  For example, those 
disabilities did not recently require frequent periods of 
hospitalization, nor do they present marked interference 
with employment that has not already been contemplated by 
the currently-assigned schedular evaluations.  The matter 
of entitlement to a total disability rating based on 
unemployability has been addressed, to the extent 
necessary, in the Introduction section of this decision.  





ORDER

A rating in excess of 50 percent for residuals of 
craniotomy for right parietal epidural hematoma is denied.

A rating in excess of  30 percent for organic brain 
syndrome due to closed head injury with speech slowness and 
headaches is denied. 

A rating in excess of 20 percent for impairment of the left 
upper extremity due to closed head injury is denied.

A rating in excess of 10 percent for impairment of the left 
lower extremity with gait ataxia due to closed head injury 
is denied.

A rating in excess of 10 percent for residuals of fracture 
of the right scapula with X-ray evidence of deformity is 
denied. 

A rating in excess of 10 percent for burn scars of the 
scalp, right ear and face is denied. 

A compensable rating for residuals of a right pneumothorax 
is denied. 

A compensable rating for postoperative scars of exploratory 
laparotomy, feeding gastrostomy, and chest intubation is 
denied. 


REMAND

The Board calls attention to several matters in the 
Introduction section of this decision which are referred to 
the RO for appropriate action.  As Notices of 


Disagreement have not been filed as to those matters, 
except as to the issue discussed below, the Board lacks 
jurisdiction to Remand those issues.  

As noted in the Introduction section, a rating decision of 
January 1992 granted service connection for loss of sense 
of smell and loss of sense of taste as secondary to the 
veteran's residuals of craniotomy with right parietal 
epidural hematoma, and assigned each the maximum 10 percent 
schedular disability rating.  The grant of secondary 
service connection for loss of sense of smell and loss of 
sense of taste constituted a complete grant of the benefit 
sought with respect to those issues.  The record shows that 
in March 1992, the veteran submitted a timely Notice of 
Disagreement with respect to the ratings assigned for his 
service-connected loss of sense of smell and loss of sense 
of taste.  He further expressed an intention to pursue his 
appeals for increased evaluations for his service-connected 
head injury and brain syndrome, issues which were already 
in appellate status.  The RO did not issue a Supplemental 
Statement of the Case with respect to the issues of 
increased ratings for loss of sense of smell and for loss 
of sense of taste, and those appeals remain pending and 
unresolved.  

The RO should issue a Supplemental Statement of the Case 
addressing the veteran's appeals for ratings in excess of 
10 percent each for the veteran's service-connected loss of 
sense of smell and loss of sense of taste.  He should 
further be informed by RO letter of the procedure for 
perfecting his appeals for increased ratings with respect 
to those disabilities.  

In a recent decision, the Court held that a remand by the 
Court or the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  The Court further held that a remand by 
the Court or the Board imposes upon the Secretary of 
Veterans' Affairs a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as [] 
"the head of the Department."  38 U.S.C.A. § 303 (West 
1991).  Further, the Court stated that where the remand 
orders of the Board are 


not complied with, the Board itself errs in failing to 
ensure compliance.  Stegall v. West,  No. 97-78 (U.S. Vet. 
App. June 26, 1998)

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  Accordingly, the RO 
must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by 
this Board.  All cases returned to the Board which do not 
comply with the instructions of the Board remand will be 
returned to the RO for further appropriate action as 
directed.  

Based upon the foregoing, the case is Remanded to the RO 
for the following actions:

The RO should review the medical 
evidence of record and determine 
whether ratings in excess of 10 percent 
for service-connected loss of sense of 
smell and loss of sense of taste may be 
assigned based upon the medical 
evidence of record and under applicable 
VA law and regulations.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case, including all applicable law and 
regulations, and the appellant should be advised of the 
requirements to initiate and perfect an appeal on those 
issues.  The appellant and his representative should be 
provided an opportunity to respond.  The case should then 
be returned to the Board for further appellate 
consideration, if otherwise in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of these claims.  

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the 


United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1996) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals





